MEMORANDUM**
Big Ling Lau appeals pro se the district court’s order denying leave to proceed in forma pauperis and dismissing without leave to amend her civil rights action against “Ex-President Keliten.” We have jurisdiction under 28 U.S.C. § 1291, and, after de novo review, we affirm. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order).
Because Lau’s complaint alleged “wholly fanciful” facts, the district court properly dismissed her action. See Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).
Lau’s remaining contentions are rejected as unintelligible.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.